UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q Amendment No. 2 (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended March 31, 2008 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File number 0-24115 WORLDS.COM INC. (not affiliated with Worldcom, Inc.) (Exact name of registrant as specified in its charter) New Jersey22-1848316 (State or other jurisdiction of(I.R.S. Employer ID No.) incorporation or organization) 11 Royal Road Brookline, MA (Address of principal executive offices) (617) 725-8900 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ]Accelerated filer[ ] Non-accelerated filer[ ]Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of May 10, 2008, 50,642,157 shares of the Issuer's Common Stock were outstanding. PART I – FINANCIAL INFORMATION Item 1.Financial Statements Page Amended Condensed Balance Sheets as of March 31, 2008 F-3 Amended Condensed Statements of Operations for the three months ended March 31, 2008 and 2007 F-4 Amended Condensed for the three months ended March 31, 2008 and 2007 F-5 Notes to CondensedFinancial Statements F-6 2 Worlds.com Inc Balance Sheets March 31, 2008 and December 31, 2007 (Restated) (Restated) Unaudited Audited 31-Mar-08 31-Dec-07 Current Assets Cash and cash equivalents $ 192,374 $ 271,334 Deferred costs 55,694 Prepaid expenses - 9,860 Total Current Assets 192,374 336,888 Property and equipment, net of accumulated depreciation 10,109 9,375 TOTAL ASSETS $ 202,483 $ 346,263 Current Liabilities Accounts payable $ 958,875 $ 1,069,298 Accrued expenses 1,307,176 1,336,179 Deferred Revenue 631,950 631,950 Notes Payable 773,279 773,279 Total Current Liabilities 3,671,280 3,810,706 Stockholders (Deficit) Common stock (par value $.001, authorized 65,000,000 shares, issued and outstanding 50,642,157 and 44,824,314 at March 31, 2008 and December 31, 2007 respectively) $ 50,540 $ 44,824 Common stock subscribed but not yet issued (none and 5,411,764 common shares at March 31, 2008 and December 31, 2007 respectively) - 5,411 Additional Paid in Capital 21,263,053 21,140,760 Accumulated Deficit (24,782,390 ) (24,655,438) Total stockholders deficit (3,468,797 ) (3,464,443 ) Total Liabilities and stockholders deficit $ 202,483 $ 346,263 See Notes to Condensed Financial Statements 3 Worlds.com, Inc. Statement of Operations For the Three Months Ended March 31, 2008 and 2007 (Restated) (Restated) 2008 2007 Revenues Revenue $ 91,099 $ 1,554 Total 91,099 1,554 Cost and Expenses Cost of Revenue 89,548 8,519 Selling, General & Admin. 109,505 5,178 Operating loss (107,954 ) (12,143 ) Other Income (Expense) Interest Expense (38,461 ) Net Loss $ (107,954 ) $ (50,604 ) See Notes to Condensed Financial Statements 4 Worlds.com, Inc. Statement of Cash Flows For the three months ended March 31, 2008 and 2007 (Restated) (Restated) 2008 2007 Cash flows from operating activities Net (loss) $(107,954) $(50,604) Adjustments to reconcile net loss to net cash used in operating activities Depreciation 781 - Deferred costs 55,695 - Prepaid expenses and other current assets 9,860 - Accounts payable and accrued expenses (35,826) 44,461 Loan - 7,500 Net cash used in operating activities (77,444) 1,357 Cash flows from investing activities Acquisition of property and equipment (1,516) - Net cash used in investing activities (1,516) - Net (decrease) in cash (78,960) 1,357 Cash beginning of period 271,334 2,041 Cash end of period $192,374 $3,398 Supplemental disclosure of cash flow information: Cash paid during the period for Interest $- $- Income taxes $- $- See Notes to Condensed Financial Statements 5 Worlds.com Inc. NOTES TO FINANCIAL STATEMENTS Three
